Name: Commission Implementing Regulation (EU) 2015/679 of 29 April 2015 suspending the submission of applications for the private storage aid for pigmeat provided for in Implementing Regulation (EU) 2015/360
 Type: Implementing Regulation
 Subject Matter: animal product;  distributive trades;  economic policy;  trade policy;  cooperation policy;  agricultural structures and production
 Date Published: nan

 30.4.2015 EN Official Journal of the European Union L 111/27 COMMISSION IMPLEMENTING REGULATION (EU) 2015/679 of 29 April 2015 suspending the submission of applications for the private storage aid for pigmeat provided for in Implementing Regulation (EU) 2015/360 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), Having regard to Commission Regulation (EC) No 826/2008 of 20 August 2008 laying down common rules for the granting of private storage aid for certain agricultural products (2), and in particular Article 23(3)(a) and (c) thereof, Whereas: (1) An examination of the situation on the market and the use of the private storage aid scheme for pigmeat provided for in Commission Implementing Regulation (EU) 2015/360 (3) make it advisable to consider closing it. The Commission intends submitting the respective closing Regulation for an opinion to the Committee for the Common Organisation of the Agricultural Markets. However, the intention itself bears the risk that there will be an excessively large number of applications for the aid scheme. (2) Therefore, it is necessary to suspend the submission of applications for the aid provided for in Implementing Regulation (EU) 2015/360 and reject certain applications made before the period of suspension. (3) In order to avoid speculation, this Regulation should enter into force on the day following that of its publication in the Official Journal of the European Union, HAS ADOPTED THIS REGULATION: Article 1 1. The application of Article 2 of Implementing Regulation (EU) 2015/360 shall be suspended for the period from 2 May 2015 to 8 May 2015. Applications to conclude contracts submitted during this period shall not be accepted. 2. Applications submitted from 29 April 2015, whose acceptance would have been decided during the period referred to in paragraph 1, shall be rejected. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 29 April 2015. For the Commission, On behalf of the President, Jerzy PLEWA Director-General for Agriculture and Rural Development (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 223, 21.8.2008, p. 3. (3) Commission Implementing Regulation (EU) 2015/360 of 5 March 2015 opening private storage for pigmeat and fixing in advance the amount of aid (OJ L 62, 6.3.2015, p. 16).